NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 17a0198n.06

                                          No. 16-3608                                FILED
                                                                                Apr 04, 2017
                                                                           DEBORAH S. HUNT, Clerk
                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

ALEX LITTLEJOHN,

          Plaintiff-Appellee,
v.
                                                     ON APPEAL FROM THE UNITED
                                                     STATES DISTRICT COURT FOR THE
RONALD MYERS, et al.,
                                                     NORTHERN DISTRICT OF OHIO
          Defendants-Appellants.




BEFORE:          CLAY, SUTTON, and GRIFFIN, Circuit Judges.

          CLAY, Circuit Judge. Plaintiff Alex Littlejohn sued Defendants Ronald J. Myers and

the City of Cleveland pursuant to 42 U.S.C. § 1983 alleging against Officer Myers a violation for

excessive force in contravention of the Fourth Amendment. Littlejohn also brought state law

claims against Myers, and a Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658 (1978)

claim against the City of Cleveland. Myers moved for summary judgment on the grounds that he

was entitled to qualified immunity. The district court denied his motion and this interlocutory

appeal followed. For the reasons set forth below, we AFFIRM the district court’s decision.

                                        BACKGROUND

     I.   Factual background

          On May 3, 2014, John Tisdel and Littlejohn entered a Family Dollar store in Cleveland

intending to rob it. Littlejohn possessed a weapon, which he brandished inside the store. Shortly
                                            No. 16-3608


thereafter, police officers Myers and Andrew Haydruk were dispatched to the scene after being

notified that an armed robbery was in progress. When the officers arrived, they glanced through

the storefront window but failed to see either of the two suspects. Littlejohn, however, did notice

the officers, and fled out the side door. Prior to exiting the store, Littlejohn handed his firearm to

Tisdale. Neither Myers nor his partner witnessed the exchange.

       As the suspects absconded from the side door leading into an alley, Myers and Haydruk

stood already waiting for them. Instead of surrendering to the officers, Littlejohn and Tisdale

took off in opposite directions. Littlejohn, pursued by Myers, ran into a dead end, whereupon he

attempted to scale a fence in order to escape. Myers seized Littlejohn by his pants and threw him

to the ground face-first. Because of the force with which Myers grabbed Littlejohn, he pulled

Littlejohn’s pants down low enough to expose his hips and torso. Proceeding to place his knee on

top of Littlejohn’s back, Myers conducted a quick search of Littlejohn’s person to ensure that he

was not armed. Myers then radioed in the arrest and started to handcuff Littlejohn. But before he

placed the second cuff around Littlejohn’s wrist, Littlejohn rolled his hips, pushed off the

ground, and threw Myers off him.

       At this juncture, the litigants’ versions of the facts differ substantially. For purposes of

this interlocutory appeal, Myers concedes that Littlejohn’s version of the facts controls.

Littlejohn claims that upon breaking free, he did not reach for Myers’ gun or taser. Nor did he

strike him or make any verbal threat to Myers. He never made any furtive gestures indicating

possession of a weapon or an attempt to reach for one. Instead, he simply began to flee, at which

point Myers shot him in the lower back. Myers never issued a warning prior to discharging his

weapon.




                                                  2
                                                  No. 16-3608


 II.    Procedural History

        Littlejohn initially filed a complaint in Ohio state court. On May 27, 2015, defendants

Myers and the City of Cleveland removed the case to federal court. In response, Littlejohn filed

an amended complaint on August 2, 2015, alleging that Myers violated his Fourth Amendment

right to be free from excessive force; in addition, Littlejohn brought state law claims of assault

and battery, and intentional infliction of emotional distress. The complaint also included a

Monell claim against the City of Cleveland. A conference was held on August 20, 2015, during

which the parties agreed to limited discovery to address the issue of qualified immunity.

Following discovery, Myers moved for summary judgment. He also requested immunity under

Ohio law for any state law claims brought against him. On May 17, 2016, the district court

denied Myers’ motion for summary judgment on Littlejohn’s excessive force claim, and

explicitly declined to rule upon his state immunity defense. This interlocutory appeal followed.1

                                                DISCUSSION

  I.    Standard of Review

        This Court reviews de novo a district court’s denial of a defendant’s motion for summary

judgment on qualified immunity grounds. Stoudemire v. Mich. Dep’t of Corr., 705 F.3d 560, 565

(6th Cir. 2013). Summary judgment is appropriate if the movant cannot show that there is a

genuine dispute as to any material fact. Fed. R. Civ. P. 56(a). In the qualified immunity context

“a defendant challenging a denial of summary judgment . . . must be willing to concede the most

favorable view of the facts to the plaintiff for purposes of the appeal.” Thompson v. Grida, 656

F.3d 365, 367 (6th Cir. 2011) (internal citation omitted). In such a circumstance, the issue is

purely legal. See Grawey v. Drury, 567 F.3d 302, 310 (6th Cir. 2009). However, where the

        1
          While most denials of summary judgment are non-final orders which cannot be appealed pursuant to 28
U.S.C. § 1291, an order denying qualified immunity is, in fact, immediately appealable. See Mitchell v. Forsyth, 472
U.S. 511, 525–27 (1985).

                                                         3
                                           No. 16-3608


defendant disputes the facts on appeal, the appeal involves the ordinary issue of the existence, or

non-existence, of a triable issue of fact. Johnson v. Jones, 515 U.S. 304, 313 (1995). In that

situation, the district court’s determination that the summary judgment record raises a genuine

issue of fact concerning the officials’ involvement is not an immediately appealable final

decision and this Court lacks jurisdiction. Thompson, 656 F.3d at 367.

 II.   Analysis

       Littlejohn brought a claim under 42 U.S.C. § 1983, alleging a constitutional violation of

his Fourth Amendment rights. To state a claim under § 1983, a plaintiff must set “forth facts that,

when construed favorably, establish (1) the deprivation of a right secured by the Constitution or

laws of the United States (2) caused by a person acting under the color of state law.” Burley v.

Gagacki, 729 F.3d 610, 619 (6th Cir. 2013) (internal citation omitted). Neither party disputes

that Myers acted under color of state law. Rather, this interlocutory appeal challenges the district

court’s decision to deny qualified immunity to a state actor. Qualified immunity is appropriate

when an official’s conduct “does not violate clearly established statutory or constitutional rights

of which a reasonable person would have known.” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015)

(internal citation omitted). The qualified immunity analysis contains two components, which

courts may analyze in any order: (1) whether the plaintiff has established with the requisite proof

the violation of a constitutional right, and (2) whether the particularized right at issue was

“clearly established” at the time of the alleged misconduct. Pearson v. Callahan, 555 U.S. 223,

232, 236 (2009). When a defendant invokes qualified immunity in a motion for summary

judgment, the plaintiff must offer sufficient evidence to create a genuine dispute of fact that the

defendant violated a clearly established right. DiLuzio v. Vill. of Yorkville, 796 F.3d 604, 608–09

(6th Cir. 2015).



                                                 4
                                           No. 16-3608


       The district court in this case denied qualified immunity, finding that genuine issues of

material fact existed for trial. But the fact that the district court denied the motion on such

grounds “does not necessarily preclude this [C]ourt’s jurisdiction over defendants’ appeal.”

Livermore v. Lubelan, 476 F.3d 397, 402 (6th Cir. 2007). Rather, “regardless of the district

court’s reasons for denying qualified immunity, [this Court] may exercise jurisdiction over the . .

. appeal to the extent it raises questions of law.” Williams v. Mehra, 186 F.3d 685, 689–90 (6th

Cir. 1999) (quoting Dickerson v. McClellan, 101 F.3d 1151, 1157 (6th Cir. 1996)) (emphasis in

original). Myers concedes Littlejohn’s version of the facts, and instead argues that under

Littlejohn’s alleged facts, this Court cannot find a violation of clearly established law. Because

the instant case turns on whether Littlejohn’s alleged facts show a violation of clearly established

law, and not on which facts the parties may be able to prove at trial, this Court has jurisdiction.

Mitchell, 472 U.S. at 527.

           A. Constitutional violation

       An excessive force claim is “most properly characterized as one invoking the protections

of the Fourth Amendment, which guarantees citizens the right ‘to be secure in their persons . . .

against unreasonable . . . seizures’ of the person.” Graham v. Connor, 490 U.S. 386, 394 (1989).

Accordingly, to determine whether force is excessive, courts “apply an objective reasonableness

test, looking to the reasonableness of the force in light of the totality of the circumstances

confronting the defendants, and not to the underlying intent or motivation of the defendants.”

Burgess v. Fischer, 735 F.3d 462, 472 (6th Cir. 2013). In so doing, a court “must embody

allowance for the fact that police officers are often forced to make split-second judgments—in

circumstances that are tense, uncertain, and rapidly evolving—about the amount of force that is




                                                 5
                                           No. 16-3608


necessary in a particular situation.” Livermore, 476 F.3d at 405 (quoting Smith v. Freland,

954 F.2d 343, 346–47 (6th Cir. 1992)).

       This Circuit has employed a non-exhaustive list of three factors to evaluate whether an

officer’s actions are reasonable: “(1) the severity of the crime at issue; (2) whether the suspect

poses an immediate threat to the safety of the officers or others; and (3) whether the suspect is

actively resisting arrest or attempting to evade arrest by flight.” Mullins v. Cyranek, 805 F.3d

760, 765 (6th Cir. 2015) (quoting Sigley v. City of Parma Heights, 437 F.3d 527, 534 (6th Cir.

2006)). But the ultimate inquiry is always whether the totality of the circumstances justified the

use of force. With respect to the reasonableness factors, both the severity of the crime—armed

robbery—and the fact that Littlejohn actively resisted arrest, militate in favor of a finding that

Myers’ use of force was reasonable.

       With that said, this Court has explicitly stated—regardless of the other factors—that with

respect to the use of deadly force, there is a minimum requirement that the officer have

“probable cause to believe that the suspect poses a threat of severe physical harm, either to the

officer or others.” Untalan v. City of Lorain, 430 F.3d 312, 314 (6th Cir. 2005). Our analysis

turns on whether Myers had probable cause to believe that Littlejohn presented a serious danger

to either himself or others at the moment Myers discharged his firearm. See Bouggess v.

Mattingly, 482 F.3d 886, 890 (6th Cir. 2007) (the relevant time for purposes of this inquiry “is

the moment immediately preceding the shooting”). As a general note, the mere fact that

Littlejohn was a felon fleeing from police is not sufficient to justify the use of deadly force.

Tennessee v. Garner, 471 U.S. 1, 11 (1985) (“It is not better that all felony suspects die than that

they escape. Where the suspect poses no immediate threat to the officer and no threat to others,

the harm resulting from failing to apprehend him does not justify the use of deadly force to do



                                                 6
                                           No. 16-3608


so.”). On the other hand, if a suspect threatens either an officer or any other person with serious

physical harm during flight, deadly force is authorized. Dickerson, 101 F.3d at 1163.

       Myers’ entire argument rests on the contention that it was reasonable for him to believe

that Littlejohn was armed at the moment that he shot him. Specifically, Myers notes that he was

responding to an armed robbery during which a suspect threatened employees with a handgun.

Myers claims that at no point did he see Littlejohn turn over his weapon to Tisdale. Accordingly,

he argues that he could justifiably assume that Littlejohn possessed a firearm. When evaluated in

combination with the seriousness of Littlejohn’s crime, and his willingness to resist arrest

through the use of force, Myers argues that any reasonable officer would have concluded, as

Myers did, that Littlejohn posed a serious threat. Therefore, shooting him was warranted. We

disagree.

       Perhaps under different circumstances, it would be appropriate for an officer to assume

that the suspect of an armed robbery was, in fact, armed. But the facts of this case dispel any

such assumption. Although Myers never saw Littlejohn dispose of his weapon in the store, plenty

of indicia existed to suggest to Myers that Littlejohn was not armed. Myers never actually saw

Littlejohn possess a weapon during the robbery—in fact Myers never actually saw Littlejohn in

the store committing the attempted robbery. He simply presumed that Littlejohn was the

perpetrator based on his flight. Moreover, during Littlejohn’s initial flight from the store, Myers

seized Littlejohn by his pants, and in the process exposed his waist and hips. He then conducted

a hand sweep to specifically check for any weapons. Throughout the encounter, he detected no

gun on Littlejohn’s person or anywhere in the vicinity. And when Littlejohn took flight, he never

revealed any sign of possessing a weapon. In light of these circumstances, Myers had little more




                                                7
                                           No. 16-3608


than his own conjecture from which to conclude that Littlejohn was armed, and substantial

evidence suggested that Littlejohn was not.

       But even crediting Myers’ belief that Littlejohn was armed, courts have noted that the

mere fact that a suspect is armed is, by itself, not sufficient to warrant the application of deadly

force. See, e.g., Bouggess, 482 F.3d at 896; Harris v. Roderick, 126 F.3d 1189, 1204 (9th Cir.

1997). Rather, the inquiry turns on whether Myers had probable cause to believe that Littlejohn

posed a threat of serious physical harm, either to himself or to others. See Chappell v. City Of

Cleveland, 585 F.3d 901, 910 (6th Cir. 2009). Myers’ conclusion that Littlejohn constituted a

threat rests entirely on a misplaced belief that Littlejohn was armed, and that he previously

attempted a robbery. But at the moment that he was shot, it is hard to see what threat of serious

harm Littlejohn posed to anyone in the alley. Upon resisting arrest by merely bucking his hips

and evading Myers’ grasp, Littlejohn never explicitly threatened Myers, never reached for a

weapon, and never attempted to strike the officer. Instead, he immediately began to run. During

his flight, Littlejohn did not reach to his side or make any comparable gesture that may have

given a reasonable officer the impression that Littlejohn posed a serious threat. And the facts

indicate that no one beside Myers was in the alley—removing any threat to an innocent

bystander. Consequently, we conclude that a reasonable officer would not have exercised deadly

force under the circumstances because Littlejohn did not constitute a threat to either the officer

or to any bystanders.

        Myers attempts to argue that such a conclusion would be erroneous in light of the

obvious threat Littlejohn presented at the time of the armed robbery. However, we are required

to focus on the immediacy of the threat posed by Littlejohn at the moment he evaded Myers’

restraint. See Kirby v. Duva, 530 F.3d 475, 481–82 (6th Cir. 2008) (denying qualified immunity



                                                 8
                                           No. 16-3608


to officer where, under plaintiff’s facts, “no one was ever in danger”); see also Scott v. Harris,

550 U.S. 372, 383–84 (2007) (“Although there is no obvious way to quantify the risks on either

side, it is clear from the videotape that respondent posed an actual and imminent threat to the

lives of any pedestrians who might have been present . . . .”) (emphasis added). And given the

facts, a reasonable officer would not have concluded that Littlejohn presented an imminent threat

to the lives of any pedestrians or to the officer. See Washington v. Newsom, 977 F.2d 991, 994–

95 (6th Cir. 1992) (flight from ongoing armed robbery, without more, does not permit use of

deadly force). Our conclusion is further buttressed by the fact Myers never warned Littlejohn

that he might shoot, as required by Garner when feasible under the circumstances. See Bouggess,

482 F.3d at 892. Consequently, we agree that under Littlejohn’s version of the facts, Myers

violated Littlejohn’s Fourth Amendment rights.

           B. Clearly established

       Next, we must answer the question of whether the right to be free from excessive force in

the form alleged by Littlejohn was clearly established at the time of the seizure. A right is

“clearly established” if “[t]he contours of the right [are] sufficiently clear that a reasonable

official would understand that what he is doing violates that right.” Anderson v. Creighton,

483 U.S. 635, 640 (1987). The relevant inquiry is “whether it would be clear to a reasonable

officer that his conduct was unlawful in the situation he confronted.” Saucier v. Katz, 533 U.S.

194, 202 (2001) rev’d on other grounds by Pearson v. Callahan, 555 U.S. 223 (1991). Qualified

immunity is an objective rather than a subjective inquiry. Baynes v. Cleland, 799 F.3d 600, 610–

11 (6th Cir. 2015). The Supreme Court has repeatedly cautioned that rights are not to be defined

at a “high level of generality” but instead the inquiry must be undertaken in light of the specific

context of the case. Brosseau v. Haugen, 543 U.S. 194, 199 (2004). With that said, an official



                                                 9
                                            No. 16-3608


can be on notice that his conduct violates established law even in novel factual situations. Hope

v. Pelzer, 536 U.S. 730, 731 (2002); Anderson, 483 U.S. at 640 (“This is not to say that an

official action is protected by qualified immunity unless the very action in question has

previously been held unlawful . . . .”).

       Undoubtedly, a suspect’s right to be free from excessive force is clearly established. Bletz

v. Gribble, 641 F.3d 743, 756 (6th Cir. 2011). However, it is not appropriate to define a right at

such a broad level of generality. The district court held that an officer who employs deadly force

against a fleeing suspect without reason to believe that the suspect poses a significant threat of

serious physical harm to himself or others constitutes an excessive force violation. In so doing,

the district court relied upon this Circuit’s 2007 decision, Bouggess v. Mattingly, to say such a

right was clearly established. The aforementioned case clearly establishes a constitutional

violation when an officer shoots a fleeing suspect in the back without a basis for believing that

the suspect poses an imminent threat, regardless of the previous felony the suspect committed.

See Washington, 977 F.2d at 994–95. As we have previously explained, Littlejohn did not pose a

threat to the officer or to any innocent bystanders. Accordingly, a reasonable officer in Myers’

position would know that the use of deadly force was not authorized.

           C. State law immunity

       Myers asks this Court to dismiss Littlejohn’s state law claims on the basis of Ohio law,

which affords immunity to employees of political subdivisions for negligence claims arising out

of the course and scope of the person’s employment. See Ohio Rev. Code § 2744.03. We decline

to do so because this issue is not properly before this Court.

       In cases involving pendent state claims, this Court looks to state immunity law to

determine whether a denial of immunity based on state law is appealable. Livermore, 476 F.3d at



                                                 10
                                            No. 16-3608


407. Myers notes that “when a trial court denies a motion in which a political subdivision or its

employee seeks immunity . . . that order denies the benefit of an alleged immunity and is

therefore a final, appealable order.” Hubbell v. City of Xenia, 873 N.E.2d 878, 883 (Ohio 2007).

However, the district court expressly noted in its opinion that it was only ruling upon the

question of qualified immunity for Littlejohn’s excessive force claim, and explicitly withheld

any conclusions as to Littlejohn’s state law claims. Myers neglects to explain why the district

court’s action is tantamount to a denial of his motion, and therefore, why it is a final order

meriting the exercise of this Court’s jurisdiction. Nor does he provide any case law to this effect.

The Ohio statute is quite clear that “[a]n order that denies . . . the benefit of an alleged immunity

from liability . . . is a final order.” Ohio Rev. Code Ann. § 2744.02(C) (emphasis added).

Interlocutory appeals are usually discouraged, and therefore the issues that may be reviewed are

to be “narrow and selective.” See Kelly v. Great Seneca Fin. Corp., 447 F.3d 944, 949 (6th Cir.

2006) (internal citations omitted); see also Allen v. Okam Holdings, Inc., 116 F.3d 153, 154 (5th

Cir. 1997) (“Interlocutory appeals are generally disfavored, and statutes permitting them must be

strictly construed.”). Moreover, this Court usually does “not address on appeal issues that were

not raised and ruled upon in the district court” except in “exceptional circumstances.” United

States v. Poole, 407 F.3d 767, 773 (6th Cir. 2005) (emphasis added). Myers does not point to any

exceptional circumstances warranting the exercise of this Court’s jurisdiction.

                                         CONCLUSION

       For the aforementioned reasons, we AFFIRM the district court’s decision to deny

summary judgment, dismiss Myers’ state law appeal for lack of jurisdiction, and remand for

proceedings consistent with this opinion.




                                                 11